DETAILED ACTION

Response to Amendment
Claims 1-2 and 6-12 are pending in the application.  Previous grounds of rejection have been maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378) and further in view of Phillips et al. (US 2010/0291439).
Regarding claims 1 and 6-8, Itaya et al. discloses in Figs 1-5, a positive electrode ([0033]) for a non-aqueous electrolyte secondary battery ([0033]) comprising: a first particle ([0012]) and a second particle ([0012]), wherein the first particle contains an electrochemically active positive electrode active material ([0012]), the positive electrode active material contains a lithium transition metal oxide ([0019]), the second particle contains an electrically inactive metal oxide ([0012]), and the electrochemically inactive phosphate adheres to a surface of the second particle ([0024]-[0027]).
Itaya et al. does not explicitly disclose the Ni content of the lithium transition metal oxide is 80% or more by mole of the total amount of metallic elements other than lithium contained in the lithium transition metal oxide.

Chang et al. and Itaya et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the nickel of Itaya et al. at the content disclosed by Chang et al. to realize the advantages of not deteriorating electrical conductivity while maintaining high temperature stability, so as to efficiently provide high charge capacity.

Itaya et al. also does not explicitly disclose the inactive metal oxide contains nickel.
Phillips et al. discloses in Fig 1-7, a battery (Abstract) including a positive electrode containing multiple active material particles, including nickel oxide ([0083]).  This configuration enhances cycle life and battery lifetime, enhancing overall battery performance ([0004]).
Phillips et al. and Itaya et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the NiO particles disclosed by Phillips et al. into the battery of Itaya et al. to enhance cycle characteristics therefore enhancing overall battery performance.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 2, modified Itaya et al. discloses all of the claim limitations as set forth above and also discloses the phosphate includes lithium phosphate ([0012]).

Regarding claim 9, modified Itaya et al. discloses all of the claim limitations as set forth above.  While Itaya et al. does not explicitly disclose the phosphorous content of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 10, modified Itaya et al. discloses all of the claim limitations as set forth above and also discloses a non-aqueous electrolyte secondary battery ([0033]) comprising: the positive electrode as set forth above ([0033]), a negative electrode ([0033]), and a non-aqueous electrolyte ([0033]).

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378) and Phillips et al. (US 2010/0291439) as applied to claim 1 above, and further in view of Ishiguchi (US 2016/0013473).
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.  Applicants argue Phillips is uncombinable with the rest of the prior art since the suggested modification is unviable due to a fundamental different in battery .
The Office agrees Phillips illustrates a preferred embodiment of nickel-zinc rechargeable batteries.  However, Phillips also expands its disclosure beyond nickel-zinc batteries by stating, “[T]his invention pertains generally to rechargeable batteries…” at [0001].  Phillips further states at [0022], “[T]hose of ordinary skill in the art will realize that the following detailed description of the present invention is illustrative only and is not intended to be in any way limiting. Other embodiments of the present invention will readily suggest themselves to skilled persons having the benefit of this disclosure.”  That said, a skilled artisan would be able to apply the teaching of Phillips to other rechargeable batteries in general and not specifically/only nickel-zinc rechargeable batteries.  The other types of rechargeable batteries disclosed by Phillips may be, in essence, nonpreferred embodiments.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Further, the courts have also found “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).”  Therefore, this argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725